Exhibit 2.3 MANAGEMENT’S DISCUSSION AND ANALYSIS This annual management’s discussion and analysis (“MD&A”) presents management’s discussion and analysis of the consolidated financial position of Ceres Global Ag Corp. (“Ceres” or the “Corporation”), the consolidated results of its operations, liquidity and capital resources, business risks and future outlook.This MD&A should be read in conjunction with Ceres’ annual audited consolidated financial statements for the years ended March 31, 2014 and 2013, which are prepared in accordance with International Financial Reporting Standards (“IFRS”). Riverland Ag Corp. and Riverland Agriculture, Ltd. (collectively, “Riverland Ag”) represent Ceres’ largest investment and are wholly-owned subsidiaries of Ceres.In discussing the annual results of operations, reference will be made to results on a consolidated basis and to results for Riverland Ag separately. This MD&A has been prepared as of June 16, 2014.Unless otherwise indicated, all dollar amounts are reported in Canadian dollars (“CAD”).Additional information relating to Ceres, including the Corporation’s Annual Information Form for fiscal 2014, can be obtained on SEDAR at www.sedar.com. FORWARD-LOOKING INFORMATION This annual MD&A contains information that is “forward-looking information”, “forward-looking statements” and “future oriented financial information” (collectively herein referred to as “forward-looking statements”) within the meaning of applicable securities laws.Forward-looking statements in this document may include, among others, statements regarding future operations and results, anticipated business prospects and financial performance of Ceres and its subsidiaries, expectations or projections about the future, strategies and goals for growth, expected and future cash flows, costs, planned capital expenditures, anticipated capital projects, construction and completion dates, including the plans, costs, timing and capital requirements for the development of the Northgate Commodities Logistics Centre (“NCLC”), operating and financial results, critical accounting estimates and the expected financial and operational consequences of future commitments. Generally, forward-looking statements can be identified by the use of forward-looking terminology such as “plans”, “expects” or “does not expect”, “is expected”, “budget”, “outlook”, “likely”, “probably”, “going forward”, “scheduled”, “estimates”, “forecasts”, “intends”, “anticipates” or “does not anticipate”, “believes”, “may have implications” or similar words and phrases or statements that certain actions, events or results “may”, “could”, “should”, “would”, “might”, or “will be taken”, “occur”, or “be achieved”.Forward-looking statements in this 1 document are intended to provide Ceres’ shareholders and potential investors with information regarding Ceres and its subsidiaries, including Management’s assessment of future financial and operational plans and outlook for Ceres and its subsidiaries. Forward-looking statements are based on the opinions and estimates of management at the date the information is made, and are based on a number of assumptions and subject to a variety of risks and uncertainties and other factors that could cause actual events or results to differ materially from those projected in the forward-looking statements.Actual results or events may differ from those predicted in these forward-looking statements. All of the Corporation’s forward-looking statements are qualified by the assumptions that are stated or inherent therein, including the assumptions listed below. Although Ceres believes these assumptions are reasonable, this list is not exhaustive of factors that may affect any of the forward-looking statements. Key assumptions have been made in connection with the forward-looking statements in this annual MD&A.These assumptions include, but are not limited to, the following (in no particular order of importance): - The expected transition towards a more integrated North American grain commodity markets as a result of the deregulation and privatization of the Canadian Wheat Board, which has effectively dismantled the monopoly in marketing wheat crops in Canada enabling farmers to gain more direct access to the open market; - Volume and quality of grain held on-farm by producers in North America are expected to increase as a result of the opening up of the Canadian grain market; - No material change in the regulatory environment in Canada and the United States; - Supply and demand factors as well asthe pricing environment for grains and other agricultural commodities; - Fluctuation of currency and interest rates; - General financial conditions for Western Canadian and American agricultural producers; - Market sharethat will be achieved by the Corporation; - Riverland Ag’s ability to maintain existing customer contracts and relationships; - Expected increase in the utilization of Riverland Ag’s facilities; - Continued compliance by Riverland Ag with its loan covenants; - The successful financing and completion of Northgate Commodities Logistics Centre (“NCLC”) and all required regulatory permits and approvals; - The ability of Riverland Ag to successfully plan, design, build and operate the Northgate grain elevator as well as its ability to realize the economic benefits resulting from the synergies with NCLC; - The successful internalization of Ceres’ management, processes and procedures; - Ceres’ ability to obtain financing on acceptable terms; - The successful negotiation of competitive rail freight agreements with Burlington Northern Santa Fe Railway (“BNSF”) at Northgate; and - The ability of Stewart Southern Railway Inc. (“SSR”) to continue its growth in grain and oil shipments by rail, without service disruption. 2 The preceding list is not exhaustive of all possible factors.All factors should be considered carefully when making decisions with respect to Ceres.Many such factors and events are not within the control of Ceres.Factors that could cause actual results or events to differ materially from current expectations include, among others, risks related to weather, politics and governments, changes in environmental and other laws and regulations, competitive factors in agricultural, food processing and feed sectors, construction and completion of capital projects, labour, equipment and material costs, access to capital markets, interest and currency exchange rates, technological developments, global and local economic conditions, the ability of Ceres to successfully implement strategic initiatives and whether such strategic initiatives will yield the expected benefits, the operating performance of the Corporation’s assets, the availability and price of commodities, and the regulatory environment, processes and decisions.Although Ceres has attempted to identify important factors that could cause actual actions, events or results to differ materially from those described in forward-looking statements, there may be other factors that cause actions, events or results that are not anticipated, estimated or intended. There can be no assurance that forward-looking information will prove to be accurate, as actual results and future events could differ materially from those anticipated in such statements or information. By its nature, forward-looking information is subject to various risks and uncertainties, including those risks discussed in other sections of this annual MD&A and in other filings and communications, any of which could cause Ceres’ actual results and experience to differ materially from the anticipated results or published expectations.Additional information on these and other factors is available in the reports filed by Ceres with Canadian securities regulators.Readers are cautioned not to place undue reliance on this forward-looking information, which is given as of the date of this annual MD&A or otherwise, and not to use future-oriented information or financial outlooks for anything other than their intended purpose.Ceres undertakes no obligation to update publicly or revise any forward-looking statements or information, whether as a result of new information, change in management’s estimates or opinions, future events or otherwise, except as required by law. CAUTIONARY STATEMENT AS TO NON-IFRS FINANCIAL MEASURES Ceres provides a non-IFRS measure as supplementary information, which management believes is useful to users of this MD&A to explain Ceres’ financial results.This non-IFRS measure is EBITDA (Earnings before Interest, Taxes, Depreciation and Amortization), which is not a standardized financial measure prescribed by IFRS.However, management believes that most shareholders, creditors, other stakeholders and investment analysts benefit from using this performance measure in analyzing Ceres’ results. Ceres also uses this measure internally to monitor the Corporation’s performance. In calculating EBITDA, Ceres also excludes its share of the net income (net loss) from investments in associates, the gain (loss) on sale of property, plant and equipment and the loss on impairment of assets held for sale. Ceres may calculate EBITDA differently than other companies; therefore, Ceres’ EBITDA may not be comparable to similar measures presented by other issuers.Investors are cautioned that EBITDA should not be construed as an alternative to net income or net loss, or to other standardized financial measures determined in accordance with IFRS, and is not intended to represent cash flows or results of operations in accordance with IFRS. 3 OVERVIEWS The following table represents an analysis of the components of Ceres’ equity attributable to shareholders as at year ended March, 31, 2014 and March 31, 2013 and reflects the value at which individual items are carried on Ceres’ balance sheet (in millions of Canadian dollars, except total equity attributable per share issued and outstanding): Notes Year ended March 31, Cash and cash equivalents 1 $ $ Portfolio investments $ $ Accounts receivable and sundry current assets $ $ Investment in the SSR 2 $ $ Investment in land and capitalized costs in NCLC 3 $ $ Investment in Riverland Ag 4 Net working capital, net of assets held for sale and all debt 5 $ $ Assets held for sale 6 $ - Fixed assets, at net book value 7 $ $ Investment in Canterra Seeds Holdings, Ltd. (“Canterra”) 8 $ $ Total investment in Riverland Ag $ $ Less: All (current) liabilities $ ) $ ) Total equity attributable to Shareholders $ $ Number of common shares issued and outstanding (in millions of shares) Total equity attributable per share issued and outstanding $ $ Notes: 1. Cash and cash equivalents exclude cash held by subsidiaries. 2. The SSR is 25% owned by Ceres and is accounted for using the equity method. 3. The investment in NCLC represents an investment in approximately 1,300 acres of land in Saskatchewan and North Dakota, plus costs capitalized to date for the purposes of developing the site for the logistics hub. 4. Ceres owns 100% of Riverland Ag and consolidates the accounts of Riverland Ag in the annual and interim financial statements.In the foregoing analysis, the investment in Riverland Ag is accounted for using the equity method. 5. The net working capital of Riverland Ag represents primarily the aggregate of owned inventory (marked to market), trade accounts receivable and amounts due from brokers, less all bank indebtedness.The aggregate of other current assets is substantially offset by the aggregate of other liabilities. 6. Represents land, buildings, silos/elevators, machinery and equipment and other assets held for sale for the Manitowoc, Wisconsin and Savage, Minnesota locations. 7. Represents approximately 51 million bushels of storage space in 2014 (2013 - 52 million). 8. Canterra is 25% owned by Riverland Ag and is accounted for using the equity method. 4 Ceres Global Ag Corp. Ceres is a company currently focused on two primary businesses: 1. Grain Storage, Handling and Merchandising - represented by Riverland Ag, a collection of North American commercial grain storage and handling assets; and 2. Commodity Logistics - represented by (a) the SSR, a short-line rail company based in Southeastern Saskatchewan; and (b) NCLC, the proposed commodities logistics centre at Northgate. Riverland Ag Riverland Ag engages in cereal grain storage, customer-specific procurement and “process-ready” cleaning of specialty grains such as oats, barley, rye and durum wheat.It offers a comprehensive range of services to its customers to help manage the risks associated with the price, quality, and availability of these critical food grains. Riverland Ag owns and operates ten (10) grain storage and handling facilities in the American states of Minnesota, North Dakota, New York and Wisconsin, and the Canadian province of Ontario (See Subsequent Event).Riverland Ag also manages two facilities in Wyoming on behalf of its customer-owner.Riverland Ag’s facilities are strategically located, with excellent rail, truck and ship transportation logistics and close proximity to major grain-processing facilities in the United States.Many of the grain storage facilities are located at deep-water ports in the Great Lakes and along the upper Mississippi River, allowing access for lakers and barges, and enabling the efficient global import and export of grains. The majority of Riverland Ag’s facilities are qualified as ‘regular for delivery’ locations for certain futures contracts on the Minneapolis and Chicago exchanges, allowing Riverland Ag to earn carrying charges against grain stored for delivery to the exchanges by matching deliverable cash inventories with futures contracts.This delivery mechanism helps to mitigate risk for Riverland Ag and it is an important component of its credit facilities, as it provides Riverland Ag with the option of delivering certain grain against futures contracts and enhances overall liquidity. The majority of Riverland Ag’s current storage space is utilized to benefit from grain trading, arbitrage and merchandising opportunities.Management determines which of Riverland Ag’s facilities to be employed for the storage or throughput of a particular grain shipment based on the source of the grain shipment, the elevator location relative to the end customer(s), the cost of logistics to transport the grain, and the availability of space in the intended elevator. Riverland Ag focuses on the storage, handling, trading and merchandising of cereal grains with particular emphasis on wheat, oats, barley and rye.In the case of wheat and oats, there are futures markets which it uses to hedge its inventories.For barley and rye, where no futures markets exist, Riverland Ag stores the grain under contract with end users. Grains purchased by Riverland Ag are primarily bought from third-party grain companies in the United States and Canada, although Riverland Ag has an ever-expanding direct-to-farmer purchase program that is expected to become increasingly important as the industry consolidates. 5 Grains are usually sold to grain processing and milling companies along with food and beverage companies and livestock-related businesses, as well as delivered into the futures markets. The nature and location of Riverland Ag’s assets allow it to be flexible in different types of grain markets, but typically Riverland Ag has performed best in an environment of strong production, resulting in surplus grains that need to be stored, combined with a futures market in contango (as further described below.The multiple inversions of the wheat and oats markets have posed significant challenges to Riverland Ag in the past two years.In addition, the Dodd-Frank legislation in the United States significantly reduced futures market activities as financial institutions retreated from the sector.This resulted in an excess in storage capacity at Riverland Ag, with corresponding low capacity utilization rates.Riverland Ag responded to this market development by selling non-core assets and entering into strategic partnerships with key customers.Going forward, management expects to continue the process of optimizing its grain elevator capacity and will likely pursue strategic partnerships and longer-term storage agreements with key cereal grain customers to raise capacity utilization and enhance profitability.With the NCLC project, Riverland Ag also expects to: (i) gain access to key origination markets, such as Western Canada; (ii) implement its direct-from-farmer buying programs to purchase grain at wholesale prices; (iii) attract additional downstream customers which will translate to elevator utilization improvement;and (iv) ultimately improve profit margin. Historically, Riverland Ag made the majority of its revenues and profits from a ‘contango’ business model, in which it purchased grain inventories futures, earning a net carry charge that covered the costs of storage and interest, plus a profit margin.During the period from 2010 to early 2012, this strategy was highly profitable, given the large crop surpluses, significant participation in the long futures markets by a variety of financial players and a widening benchmark storage rate.Since that period, the market dynamics have changed substantially, with the financial players dropping out as counterparties in the futures market (driven primarily by provisions of the Dodd-Frank legislation in the United States), several crop years of production rebalancing grain market inventories and the more gradual than expected opening of the North American grain markets with the deregulation of the Canadian Wheat Board, such that the contango business model alone is no longer sufficiently profitable to generate sufficient returns on Riverland Ag’s invested capital. In response to changing grain environment Riverland Ag’s Strategy focused on these platforms: · A merchandising trading deck matching customer demand with supply chain efficiencies · Maximizing carrying charges in commodities deliverable against futures where we are “regular” for delivery · Maximizing third-party storage income. With the deregulation and privatization of the Canadian Wheat Board, management expects this to strengthen Riverland Ag’s position in the spring wheat delivery market. NCLC is strategically located to facilitate the southbound grain movement and as such can enhance Riverland Ag’s potential profitability. 6 The Stewart Southern Railway (“SSR”) Ceres owns a 25% interest in the SSR, a 132 kilometre (82-mile) short-line railway that extends from Richardson, Saskatchewan (just southeast of Regina) to Stoughton, Saskatchewan.The SSR was purchased in 2010 from Canadian Pacific Railway, with which the SSR has a five-year haulage agreement that runs through mid-2015. Historically, the SSR only shipped grain and, in 2010 and 2011, was challenged by low local production caused by excessive moisture. In February 2012, the SSR began shipping oil from the Stoughton area and monthly volumes have grown steadily.The Stoughton oil trans-loading facility now has a capacity of over 45,000 barrels per day (“bpd”) of production, and has become one of the largest crude oil by rail loading sites in Western Canada. In April 2014, Crescent Point Energy opened a direct pipeline connection between its Viewfield storage complex and its Stoughton loading facility, enhancing the flows and reducing volume fluctuations caused by weather and local road bans.In addition, the SSR has recently been successful in developing a rail car storage program for shippers, which has broadened its revenue and earnings profile.Finally, with the strong 2013 harvest, sizeable grain volumes have returned to the SSR.Management expects that the SSR will transport as many as 18,000 railcars in the 2014 fiscal year, up from just over 1,000 in SSR’s first year of operation. Having successfully absorbed this initial level of significant growth, the SSR is aggressively looking for increased shipment opportunities in oil, grain and other commodities. The Northgate Commodities Logistics Centre (“NCLC”) in Saskatchewan Ceres owns approximately 1,300 acres of land at Northgate, Saskatchewan and Northgate, North Dakota, where it is constructing a new commodity logistics centre that is designed to utilize high-efficiency rail loops, capable of handling unit trains of up to 120 railcars.A grain handling and shipping facility is expected to be the initial focus, followed by an oil and natural gas supply logistics centre to facilitate exports from Saskatchewan’s and Western Canada’s energy sector, and a frac sand, pipe and cement unloading centre to bring these products in from the United States to service Western Canada’s energy drilling industry. NCLC’s direct connection to the 32,000-mile BNSF network is expected to give shippers direct access to customers in 28 American states, to numerous Pacific and Gulf ports, and to Mexico, including over 45 crude-by-rail destinations.Access to many other strategic interior locations in the Eastern U.S. and at Atlantic ports are also available through BNSF’s interline rail connections, providing new options to Canadian farmers and oil exporters. Initially, Ceres intended to partner with a major U.S. based agricultural supply chain company to develop the grain facility at NCLC.Following the completion of a comprehensive strategic review that was launched in September, 2013, Ceres decided to continue the development of the grain facility at NCLC without the involvement of a partner.Accordingly, in January 2014, Ceres terminated its arrangements and ongoing discussions with the proposed partner and announced the following plans with respect to NCLC: · To complete the remaining site preparation and the installation of rail and associated infrastructure for NCLC to allow manifest and unit trains to cross the border into Canada and to facilitate the transloading of agricultural, petroleum and other bulk commodity products; 7 · To use its 100% owned subsidiary, Riverland Ag, to bring in-house the design and development of the proposed grain facility at NCLC; and · To spend up to an additional $15.2 million of capital during the 2014 construction season for the planning and design of the grain facility and the planning, design and initial construction of the oil and natural gas liquids transload facilities at NCLC. As at March 31, 2014, Ceres has incurred $14.8 million of capital costs (2013 - $5.0 million) for the Canadian portion of NCLC, including land acquisition costs, environmental costs, mass grading and site preparation costs and initial rail costs.Ceres proposes to finance the remaining NCLC site development and construction costs with a combination of cash flows from operations, proceeds from the sale of selected non-core assets debt and equity financing. The fully-completed grain facility at NCLC is expected to include a 2.2 million bushel high-speed shuttle grain loading facility capable of loading a unit train of 120 railcars within 12 hours to be operated by Riverland Ag and to provide substantial grain origination opportunities and have significant synergies with the remaining Riverland Ag assets.The Northgate elevator is expected to become a significant contributor to Riverland Ag, both as a Canadian-based originator of cereal grains from Western Canada, direct from farmers, and as a feeder to the downstream improvement of Riverland Ag’s existing storage assets.Management expects that the Northgate elevator will serve as a powerful catalyst to accelerate the repositioning and turnaround of Riverland Ag, as well as serve as the linchpin of the Northgate Commodity Logistics Centre. At full capacity, management believes that the NCLC will significantly enhance the profitability of Riverland Ag by lowering grain purchase costs, increasing throughput and inventory turns, and improving capacity utilization. To take advantage of the current logistics bottleneck and the upcoming harvest, the Corporation expects to install a temporary grain transloading facility over the summer so that grain can be shipped in the fall of 2014, while the permanent elevator is under construction.This temporary facility is expected to be able to load up to 72 grain car loads per week, serviced by the BNSF’s manifest local service 2-3 times per week. Significant upgrades made by the BNSF to its network on the U.S. side of the border, required to support the NCLC, have neared completion with the rail and bed in place, and recently connected to the Canadian side of the project.Currently, site preparation grading at NCLC is 80% completed and Ceres has installed 1,150 metres out of anticipated 12,552 metres of rail track running north from the Canada-U.S. border into the site.Construction of the remaining site infrastructure and rail is expected to continue over the summer, with track completion expected in early fall, 2014.In February 2014, the Corporation received approval from Canadian and US customs authorities on the border crossing with the tracks connected across the border in early May 2014. The timing for initial rail shipments and the overall completion of the NCLC transloading project will depend on the Corporation obtaining appropriate financing. 8 SUMMARY OF SELECTED ANNUAL FINANCIAL INFORMATION The following table summarizes selected annual financial information in accordance with International Financial Reporting Standards (“IFRS”), in Canadian dollars, being the presentation and functional currency of the Corporation).Details concerning prior quarterly results may be found in the respective interim or annual financial statements and MD&As. in millions, except per share data Total revenues $ $ $ Gross profit $ $ $ Net loss $ ) $ ) $ ) Basic and diluted loss per share $ ) $ ) $ ) Total assets $ $ $ Total non-current financial liabilities (including current portion) $
